UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7525



ELDER DEFORRORRORA LOCUST,

                                              Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; JIM
HUNT; JOSEPH H. LOFTON; LYNN C. PHILLIPS;
FRANKLIN FREEMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-731-5-CT-BO)

Submitted:   March 13, 1997                 Decided:   March 19, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elder Deforrorrora Locust, Appellant Pro Se. Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

defendants' motion for costs. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Locust v. North
Carolina Dep't of Corrections, No. CA-95-731-5-CT-BO (E.D.N.C.

Sept. 10, 1996). We deny Appellant's motion for default judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2